Citation Nr: 0836664	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-12 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a right wrist 
disability, currently rated as 10 percent disabling.

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.

3.  Whether new and material evidence has been submitted 
regarding entitlement to service connection for a back 
disability.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America





ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's claims for a 
rating in excess of 10 percent for a right wrist disability; 
denied his application to reopen a claim of entitlement to 
service connection for degenerative disc disease of the 
thoracic spine; and denied entitlement to service connection 
for diabetes mellitus.

Service connection for lumbar disc disease and thoracic spine 
disease was previously denied in a February 1993 rating 
decision.  Service connection for lumbar disc disease and 
thoracic disc disease, and lumbar disc disease secondary to 
thoracic disc disease, was denied in an October 1993 rating 
decision.  The claim presently on appeal is framed as 
entitlement to service connection for degenerative disc 
disease of the thoracic spine.  However, the Board finds that 
the prior adjudications were of the same claim, however 
styled, and is thus more appropriately framed as styled 
above.  Ashford v. Brown, 10 Vet. App. 120 (1997).

The issues of entitlement to an increased rating for a right 
wrist disability, and entitlement to service connection for 
diabetes mellitus and a back disability are REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.



FINDINGS OF FACT

1.  The appellant did not appeal a February 1993 rating 
decision that denied service connection for lumbar and 
thoracic disc disease or an October 1993 rating decision that 
denied service connection for lumbar and thoracic disc, and 
lumbar disc disease secondary to thoracic disc disease.

2.  Evidence received since the October 1993 rating decision, 
when considered with previous evidence of the record, relates 
to an unestablished fact necessary to substantiate the 
veteran's claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1993 rating that denied service connection 
for lumbar and thoracic disc disease and the October 1993 
rating decision that denied service connection for lumbar and 
thoracic disc, and lumbar disc disease secondary to thoracic 
disc disease are final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen a 
claim for service connection for a back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159 (2007).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.  The Board is aware of the 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006) 
regarding notice requirements for claims to reopen final 
decisions.  However, the issue of whether new and material 
evidence has been submitted to reopen the claim is being 
resolved in favor of the claimant.  Therefore, the Board 
finds that the requirements outlined in Kent for a claim of 
new and material evidence are no longer applicable in this 
case.

A February 1993 decision denied service connection for lumbar 
and thoracic disc disease.  An October 1993 decision denied 
service connection for lumbar and thoracic disc disease, and 
lumbar disc disease secondary to thoracic disease.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Thus, the February 1993 and October 
1993 decisions became final because the appellant did not 
file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  Only evidence presented 
since the last final denial on any basis will be considered 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the last prior decision 
consisted of service medical records; private medical records 
dated from October 1992 to March 1993; various statements in 
support of claim from the veteran; and a September 1992 VA 
examination report.  The RO found that the veteran's thoracic 
disc disease existed prior to, and was not aggravated by 
service, and that his lumbar disc disease was not incurred in 
or aggravated by service.

New evidence includes notarized lay statements from the 
veteran's childhood friends and mother which state that he 
did not injure his back while playing football prior to 
service.

The Board finds that the evidence received since the last 
final decision is new and material evidence and raises a 
reasonable possibility of substantiating his claim because it 
establishes a previously unestablished fact, that the 
veteran's back disability did not pre-exist his service.  In 
so finding, the Board again acknowledges that lay assertions 
of medical causation cannot serve as the predicate to reopen 
a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  However, here it is not the opinions of the 
veteran's mother and friends that serves as the basis to 
reopen the claim, but rather their disclosure that he had no 
back injury prior to service.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.  New and 
material evidence having been submitted, the claim for 
service connection for a back disability is reopened, and the 
appeal is granted to that extent only.


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for a 
back disability is granted.


REMAND

Additional development is needed prior to the disposition of 
the veteran's claims for an increased rating for a right 
wrist disability, and service connection for a back 
disability and diabetes mellitus.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion when it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

A review of the claims folder shows that compliant notice has 
not been sent to the veteran.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically, the veteran was not given notice of what was 
required to substantiate his claim for an increased rating 
for a right wrist disability, or what evidentiary burdens he 
must overcome with respect to this claim.  Therefore, a 
remand is required in order to allow sufficient notice to the 
veteran.  Upon remand, the veteran will be free to submit 
additional evidence and argument on the question at issue.

Additionally, it appears that there are treatment records 
pertaining to the veteran's claims that are outstanding.  In 
correspondence dated in January 2007, the veteran indicated a 
"Social Security Doctor" determined that he was "100 
percent disabled" due to his disabilities.  Accordingly, the 
veteran should be asked to clarify whether he has been 
awarded benefits from the Social Security Administration 
(SSA).  As SSA records may be relevant to the claims on 
appeal, those records should be obtained and associated with 
the claims filed.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

In addition, in the September 2008 informal hearing brief the 
veteran's representative indicated that he is currently 
receiving chiropractic treatment for his back disability.  
Further, correspondence from Dr. Shoemaker dated in March 
1993, Dr. Soldona dated in October 1992, and medical records 
from Dr. Topp dated in November 1992, reference treatment 
records which have not been associated with the claims file.  
Because these records are applicable to the veteran's claim 
for a back disability, these records are relevant and should 
be obtained.

With respect to the veteran's claim for an increased rating 
for a right wrist disability, the veteran was last afforded a 
VA examination in August 2006.  VA's duty to assist includes 
the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  Although the veteran's last VA 
examination is not necessarily stale, the veteran has 
indicated that his condition has worsened since the date of 
the latest examination.  Specifically, in correspondence 
dated in January 2007, he indicated that he has difficult 
writing and performing duties of employment as a contractor 
which require the use of power tools and hand tools.  Because 
there may have been a significant change in the veteran's 
condition, a new examination is in order.

With respect to the veteran's claim for service connection 
for a back disability, he contends that he injured his back 
during service while helping a fellow serviceman lift a 55-
gallon garbage can.  His service medical records include an 
April 1966 examination report which reflects a normal 
clinical evaluation of the spine.  Records dated in August 
1966 indicate a diagnosis of acute back strain secondary to 
lifting.  He received treatment for his cervical and thoracic 
spine and complained of mild spasm.  Physical profile serial 
reports dated in September 1966 and January 1967 reflect a 
diagnosis of an upper back problem.  An October 1966 clinical 
record indicates a history of recurrent back pain between the 
shoulder blades for the past year.  The physician noted that 
he had a football injury approximately two years ago, with 
clearing of symptoms.  Thoracic spine films revealed a 
narrowed T4-5 interspace.  He was diagnosed with a 
degenerated thoracic disc.

The veteran was afforded a VA examination in September 1992 
during which he indicated that he injured his back during 
service while assisting a fellow serviceman in lifting a 55-
gallon bucket.  On examination, he was diagnosed with 
lumbosacral strain with a history of L4-L5 radiculopathy.

A private medical record dated in March 1993 from the 
veteran's family physician indicates that he had a football 
physical in August 1965 with no abnormal findings.  The 
physician opined that he had no history of back injury or 
abnormal findings.  Records dated in October 1992 reflect a 
diagnosis of chronic lumbar strain and sprain attendant by a 
degenerative disc problem, neuralgia, and arthralgia.  He was 
also diagnosed with advanced degenerative arthritis of the 
spine, complicated by a disc protrusion of the L5-S1 disc.  
In November 1992, he was diagnosed with chronic moderate to 
severe low back pain with accompanying degenerative disc 
disease at L4-L5 and L5-S1.  A VA medical record dated in 
August 2006 reflects the veteran's complaint of back pain.  
As the relationship between the veteran's current complaints 
of back pain and his period of active service remains 
unclear, the Board finds that a remand for an examination and 
opinion is necessary in order to fairly address the merits of 
this claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
in accordance with Vazquez-Flores v. Peak, 
22 Vet. App. 38 (2008) that: (1) informs 
him that he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his right wrist disability and 
the effect that worsening has on his 
employment and daily life; (2) informs him 
of all potentially applicable diagnostic 
criteria with regard to his claim for an 
increased rating for his right wrist 
disability under Diagnostic Code 5010 and 
Diagnostic Codes 5210-5215; and (3) 
provides him with examples of the types of 
medical and lay evidence to submit in 
support of his increased rating claim.

2.  Clarify whether the veteran is 
currently receiving SSA benefits.  If he 
is receiving SSA benefits, obtain the 
necessary authorization and secure the SSA 
records pertinent to the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied upon 
concerning that claim.

3.  Ask the veteran to identify all non-VA 
and VA medical providers who have treated 
or evaluated him for his service-connected 
right wrist disability and non-service 
connected back disability and diabetes.  
After securing the necessary releases, the 
RO should obtain those treatment records.

4.  After obtaining the necessary 
authorization, obtain the veteran's 
private treatment records from the 
following providers and associate them 
with the claims file: Dr. Shoemaker from 
February 1958 to May 1966; Dr. Topp dated 
from June 1991 to the present; and Dr. 
Soldano dated from January 1992 to the 
present.  All attempts to secure those 
records must be documented in the claims 
folder.  If the records are not obtained, 
inform the veteran.

5.  After associating the above records 
with the file, schedule the veteran an 
appropriate VA examination to ascertain 
the nature and etiology of any current 
back disability.  The claims folder should 
be reviewed by the examiner and that 
review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile the 
opinion with all other opinions of record, 
including the March 1993 private opinion.  
The rationale for all opinions must be 
provided.  In addition, the examiner 
should provide the following opinion:

    (a)  Diagnose any current back 
disability.

(b)  Is it clear and unmistakable that 
any current back disability pre-existed 
service, and if so, is it at least as 
likely as not (50 percent probability 
or greater) that it underwent a 
permanent increase in severity during 
the natural course of the disability or 
as a result of his service?  If so, the 
examiner should state whether any 
permanent increase in underlying 
pathology was due to the normal 
progression of the disorder.

(c)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current back disability was 
incurred during the veteran's service, 
including in-service treatment for a 
back injury from lifting a 55-gallon 
can in 1966, and complaints of and 
treatment for back pain during service?

6.  Schedule the veteran for an orthopedic 
examination to determine the current 
severity of his service-connected right 
wrist disability.  The claims file should 
be made available to the examiner and that 
review should be noted in the examination 
report.  The examiner should provide 
findings regarding the veteran's ranges of 
motion in degrees and should state whether 
any ankylosis is present.  The examiner 
should state whether there is any 
additional loss of function due to 
fatigability, weakened motion, 
incoordination, excess motion, or pain on 
movement.  Any additional limitation of 
motion during flare-ups and following 
repetitive use should also be noted.

7.  Then, review the claims for an 
increased rating for a right wrist 
disability, and service connection for a 
back disability and diabetes mellitus..  
If the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


